Citation Nr: 9921690	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  94-24 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating greater than 40 percent for a low 
back disorder.

2.  Entitlement to a rating greater than 10 percent for an 
acquired psychiatric disorder, identified as anxiety and 
depressive disorders.

3.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1952 to 
November 1957.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which the RO denied the veteran's claims of 
entitlement to an increased rating for a low back disorder 
and entitlement to a total disability rating due to 
individual unemployability, and awarded service connection 
for an acquired psychiatric disorder assigning a 10 percent 
rating thereto, effective February 12, 1993, the date his 
claim was received.  The veteran subsequently perfected 
appeals of these decisions.

In a September 1998 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.

The veteran's claim of entitlement to a total disability 
rating for compensation purposes due to individual 
unemployability will be addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's low back disorder is manifested by absent 
ankle jerk, painful limited motion, use of a cane for 
ambulating, weakness, an antalgic gait, diminished sensation 
of the right side, and restricted functional capacity.

3.  The veteran's acquired psychiatric disorder is manifested 
by occasional depression, anxiousness, mild impairment of 
immediate recall, no unusual motor latency, slow speech, no 
flights of ideas, no looseness of associations, no delusions, 
no hallucinations, fair insight, adequate remote and recent 
memory and adequate judgment.

4.  The veteran's service-connected disabilities preclude him 
from securing and maintaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for an 
acquired psychiatric disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9413 (1998).

2.  The criteria for a 60 percent rating for a low back 
disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(1998).

3.  The criteria for a total evaluation based on individual 
unemployability due to service-connected disabilities are 
met.  38 U.S.C.A. §§ 1155, 5107, 38 C.F.R. §§ 3.340, 3.341, 
4.3, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased rating for a service-
connected acquired psychiatric disorder and low back 
disorder.

The appellant's contentions regarding the increase in 
severity of his acquired psychiatric disorder and low back 
disorder constitute plausible or well-grounded claims.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the VA has met its statutory obligation to 
assist him in the development of these claims. 38 U.S.C.A. 
§ 5107(a) (West 1991).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

a.  Acquired psychiatric disorder, identified as anxiety or 
depressive disorder.

The RO originally granted service connection for an acquired 
psychiatric disorder, identified as anxiety disorder and 
depressive disorder, in a February 1999 decision, assigning a 
10 percent rating thereto, effective February 12, 1993, the 
date the veteran's claim was received.  The veteran perfected 
an appeal of this decision asserting that a higher rating is 
warranted.  A review of the record reveals that the veteran 
has made no specific allegations with regard to the severity 
of his recently service-connected psychiatric disorder.

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court"), because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim, the potential for the assignment of separate, 
or "staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999)  In this case, the RO has not assigned 
separate staged ratings for his acquired psychiatric 
disorder.  However, the veteran was not prejudiced by the 
RO's referring to his claim as an "increased rating" 
although the appeal has been developed from his original 
claim.  In this regard, in both the original rating decision 
in February 1999 and the subsequent statements of the case, 
the RO addressed all of the evidence of record.  Thus, he was 
not harmed by the absence of a "staged" rating.  See 
Fenderson v. West, 12 Vet. App. 119.  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (1998) (Schedule), the RO ascertained the severity of 
the veteran's acquired psychiatric disorder by application of 
the criteria set forth in Diagnostic Code 9440.  Under this 
provision, a 10 percent rating requires evidence of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or, symptoms controlled by continuous medication.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

The regulations governing the evaluation of psychiatric 
disorders were revised effective November 7, 1996, because 
the veteran's claim was filed in 1993, prior to the revision, 
he is entitled to evaluation under the regulations, old or 
new, which offer him the most favorable outcome.  See 38 
U.S.C. § 1155; DeSousa v. Gober, 10 Vet. App. 461, 465-67 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, the Board must consider the regulations in 
effect prior to November 1996, as well as the current 
regulations and determine which is more favorable to the 
veteran.  Under the former regulations, a 30 percent rating 
is warranted for a definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
Because the criteria in effect prior to November 1996 require 
a definite impairment, while the revised regulations do not, 
the Board finds that the revised regulations are more 
favorable to the veteran, and his claim will be evaluated 
under the revised criteria. 

Reviewing the evidence of record concerning the veteran's 
psychiatric impairment, the record reveals two VA psychiatric 
examinations dated in April 1995 and January 1999, 
respectively; outpatient treatment notations from February 
1996 to July 1996, with a February 1996 psychiatric 
evaluation; and an unexplained response in August 1994 
interrogatories by a private physician, Dr. Ramsey, stating 
that the veteran's service-connected low back disorder had 
caused the development of an anxiety disorder.  The April 
1995 VA examination report states that the veteran had 
unremarkable sleep, no appetite problems, no current visual 
or auditory hallucinations, and no homicidal or suicidal 
ideations.  The examiner observed no delusions, no impairment 
of recall, no looseness of association, no flight of ideas, 
no speech impairment, no unusual motor activity, adequate 
judgment, fair insight, and a mildly anxious and depressed 
mood.  His assessment at this time was anxiety and depressive 
disorders of mild to moderate severity.  

In February 1996 the VA medical center accorded the veteran a 
psychiatric evaluation.  Based on the results of certain 
tests the examiner concluded that the veteran had a severe 
cognitive impairment which was diagnosed as vascular dementia 
with depressed mood.  Ischemic changes were noted on a 
computed tomography scan of the brain, but it was not clear 
whether these changes were related to his dementia.  His 
symptoms were slow and halting speech, mild tangentiality, 
sleep disturbance, forgetfulness, psychomotor retardation, 
irritability, social withdrawal, and loss of appetite, but 
with no resultant weight loss indicated.  He had no loosing 
of associations, no evidence of obsessions or delusions, and 
no hallucinations.  At this time, the examiner assigned the 
veteran a "current" Global Assessment of Functioning score 
(GAF) of 46.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders, 32 (4th ed. 1994).  A 
GAF of 46 is defined as "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  He 
was advised not to drive, and to have a guardianship 
established immediately.  In an April 1996 treatment note the 
veteran indicated that he felt he was able to care for 
himself and that he has a limited support system as he helps 
care for his elderly mother and he does not get along with 
his sister.  In May 1996 it was again noted that the veteran 
had limited family support, but did have a longtime friend 
with whom he interacts.  In a July 1996 notation the veteran 
indicated that his landlord's son helped him out and he paid 
someone to mow the lawn.  He felt able to take care of 
himself and denied the need for additional home assistance.  
The veteran was placed on the waiting list for homemaker 
services, but the agency indicated that no money or openings 
were available at that time.  Attempts to contact the 
veteran's family were unsuccessful since the only address the 
veteran had was that of his mother.  The case was closed in 
July 1996, and after this time no further discussions of his 
diagnosed dementia are found in the outpatient treatment 
records, although the records cover the period up through 
January 1999.  The treatment records discussing dementia do 
not discuss a relationship between his cognitive disorder and 
his service-connected low back disorder.  

In January 1999, the veteran had another VA psychiatric 
examination.  At this time the veteran reported that he was 
depressed sometimes and nervous all the time.  He noted a 
history of auditory hallucinations ending in 1959, and denied 
visual hallucinations, and homicidal and suicidal ideations.  
The objective findings indicated no unusual motor latency, 
but some response latency and slow speech.  There were no 
flight of ideas, no looseness of association, no delusions, 
his judgment was adequate, his insight fair, and his remote 
and recent memory adequate, although his immediate recall was 
mildly impaired.  His mood was euthymic and affect was 
restricted.  He was oriented to person, place, time, and 
situation and appeared well-developed, well-nourished, 
appropriately dressed and adequately groomed.  The examiner 
assigned a GAF of 65, which is defined as "some mild 
symptoms (e.g., depressed mood and insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  

Initially, the Board notes that although the veteran received 
a diagnosis of vascular dementia in February 1996 no medical 
opinion is of record relating this cognitive disorder to his 
service-connected low back disorder.  Because of this, and 
because the dementia has been determined to be vascular, the 
Board finds that it is a separate mental impairment from 
anxiety disorder or depressive disorder and the impairment it 
creates is not part of his service-connected anxiety disorder 
secondary to his low back disorder.  Additionally, the Board 
notes that the symptoms noted in the February 1996 evaluation 
appear to have waned subsequently as they are not indicated 
in later outpatient treatment notes, or in the veteran's 
January 1999 psychiatric evaluation.  

Under the revised criteria set out in Diagnostic Code 9440, 
it appears that despite the veteran's strained relationship 
with his family, he has at least one friend of longstanding 
and gets along with his landlord's son sufficiently to obtain 
assistance from him.  Additionally, there is no evidence of 
chronic sleep impairment, panic attacks, and suspiciousness.  
While his immediate recall was noted to be mildly impaired, 
his remote and recent memory were adequate, and although he 
reported being depressed some of the time, and anxious all of 
the time, these limitations did not appear to inhibit his 
ability to perform tasks, as indicated by his consistent 
denial of a need for additional home care.  His reported GAF 
of 46 in February 1996 was related to the examiner's 
diagnosis of vascular dementia, for which the veteran is not 
service-connected, the VA examiner in January 1999 deemed the 
veteran's symptomatology to be only mild with a GAF of 65.  
Given these conclusions, the Board finds that the veteran's 
symptomatology for the period of this appeal more nearly 
approximates the criteria for a 10 percent rating as opposed 
to a 30 percent rating.  Accordingly, his claim of 
entitlement to a rating greater than 10 percent is denied.

Preliminary review of the record reveals that the RO 
determined that referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) was not warranted.  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).

b.  Low back disorder.

Because this claim concerns the musculoskeletal system, 
certain regulations, in addition to the laws discussed 
previously, are applicable.  Governing VA regulations, set 
forth at 38 C.F.R. §§ 4.40, 4.59 (1998) provide for 
consideration of a functional impairment when evaluating the 
severity of a musculoskeletal disability.  The Court has held 
that a higher rating can be based on "greater limitation of 
motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40 
(1998).  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1998) (Schedule), the RO ascertained the severity of 
the veteran's low back disorder by application of the 
criteria set forth in Diagnostic Code 5292 governing 
limitation of motion of the lumbar spine.  The veteran is 
currently receiving the maximum schedular evaluation 
available under this provision.  Higher ratings are available 
under Diagnostic Codes 5285, 5286, and 5289; however, these 
provisions are not applicable to the veteran because there is 
no clinical evidence of a vertebral fracture, or residuals 
thereof, as required for Diagnostic Code 5285, and the 
veteran has not been shown to have ankylosis, favorable or 
unfavorable, of the entire spine (Diagnostic Code 5286) or 
the lumbar spine (Diagnostic Code 5289).  Accordingly, the 
only provision under which the veteran could obtain an 
increased rating is Diagnostic Code 5293.  A 60 percent 
evaluation, the highest rating available under this 
provision, requires a diagnosis of invertebral disc syndrome 
(degenerative disc disease) with a pronounced impairment 
manifested by persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

A review of the medical evidence of record reveals that 
between these criteria, and the consideration of functional 
impairment due to painful motion as required under 38 C.F.R. 
§§  4.40 and 4.59, the veteran satisfies the criteria for a 
60 percent rating.  Private and VA medical evidence shows 
that although the most recent electromyograph (EMG) and nerve 
conduction studies of the lower extremities were within 
normal limits, magnetic resonance imaging tests indicate the 
presence of herniated discs at L4-5 and L5-S1, resulting in a 
diagnosis of degenerative disc disease.  Additionally, the 
veteran has consistently complained of pain radiating to his 
lower extremities, and has objective support for this pain in 
that he uses a cane to walk, has an antalgic gait, cannot 
toe/heel walk on his right side, and has difficulty standing 
without assistance.  Further, the veteran has absent ankle 
jerk, some diminution in sensation in the right lower 
extremity, discomfort or tenderness to palpation of the 
lumbar spine, and the inability to perform straight leg 
raising in a sitting position or a supine position on the 
right.  He had weakness in his ankle dorsiflexion on the 
right, and was found by the VA examiner in January 1999 to 
have his functional capacity restricted and his activities 
limited due to chronic pain, limited range of motion, limited 
strength, and increased fatigability.  August 1994 statements 
by a Dr. Ramsey indicated that the veteran was not capable of 
sitting longer than 2 hours, standing for longer than 1 to 2 
hours, walking for longer than 1 to 2 hours and working for 
longer than 1 hour due to severe pain.  He also could not 
lift more than 10 pounds and bend, squat, crawl, crouch, 
stoop, or kneel more than occasionally.  

While the evidence does not satisfy all the criteria laid out 
in Diagnostic Code 5293, it establishes some of the criteria 
and functional impairment due to pain.  Therefore, the Board 
finds that those criteria that are met, in conjunction with 
his functional impairment due to pain, warrant application of 
the 60 percent rating.  Accordingly, the veteran's claim of 
entitlement to a rating greater than 40 percent for his 
service-connected low back disorder is granted.

Preliminary review of the record does reveals that the RO 
determined that referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) was not required.  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).

3.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.

In a VA Form 21-8940 (Veteran's Application for Increased 
Compensation based on Unemployability) dated in May 1994, the 
veteran indicated that he had not worked since 1985 when he 
worked as a truck driver.  Throughout the record the veteran 
has consistently stated that he has trouble walking, sitting, 
standing, bending or lifting due to pain, and, in fact, his 
most recent VA examination revealed that he must use a cane 
to ambulate.  As noted above, August 1994 statements by Dr. 
Ramsey, a private physician, indicated that the veteran was 
not capable of sitting longer than 2 hours, standing for 
longer than 1 to 2 hours, walking for longer than 1 to 2 
hours and working for longer than 1 hour due to severe pain.  
He also could not lift more than 10 pounds and bend, squat, 
crawl, crouch, stoop, or kneel more than occasionally.  

Review of the record also discloses that the veteran was 
awarded Social Security disability benefits in June 1985 due 
to his low back condition.  According to the decision of the 
Social Security Administration (SSA), the veteran was only 
able to perform sedentary work activity, and that due to his 
limited education and work experience he had no acquired work 
skills that were transferable to the semi-skilled work 
functions generally required for sedentary jobs.  Moreover, 
in August 1994, Dr. Schiro-Geist, a vocational expert, 
reviewed the veteran's medical evidence, job skills, and 
education and confirmed the SSA's conclusion, finding that 
the veteran's service-connected low back disorder rendered 
him unable to secure or follow a substantially gainful 
occupation.  Based on the evidence, both Dr. Schiro-Geist and 
the SSA have concluded that the veteran is effectively 
precluded from future performance of his past relevant work, 
and even a full range of sedentary work, due to his severe 
ongoing back pain and functional limitations.

Furthermore, in the most recent VA examination dated in 
January 1999, the examiner reported that the veteran's 
functional capacity was restricted and his activities limited 
due to chronic pain, limited range of motion, limited 
strength, and increased fatigability in his low back.  In 
light of the above, the Board finds that the evidence with 
regard to whether the veteran is precluded from securing and 
maintaining substantially gainful employment due to a 
service-connected disability meets the criteria for a total 
disability rating for compensation purposes due to individual 
unemployability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.16(a) 
(1998).  Consequently, his claim of entitlement to a total 
disability rating for compensation purposes due to individual 
unemployability is granted.


ORDER

Entitlement to a 60 percent rating for a low back disorder is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.

Entitlement to a rating greater than 10 percent for an 
acquired psychiatric disorder, identified as anxiety and 
depressive disorders, is denied.

Entitlement to a total disability rating for compensation 
purposes due to individual unemployability is granted, 
subject to the provisions governing the award of monetary 
benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

